DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

Response to Amendment
Amendment filed 2/10/2021 has been entered and fully considered. Claims 21-40 are pending. Claims 1-20 are cancelled. Claims 31-40 are withdrawn. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 210/2021, with respect to claims 21-30 have been fully considered and are persuasive.  The ODP rejections of claims 21-30 has been withdrawn. 
Applicant notes that Terminal Disclaimers were filed to overcome the OPD rejections. 
Examiner notes that the Terminal Disclaimers filed 2/10/2021 were approved on 2/10/2021. All outstanding rejections are overcome. 
Examiner also notes that claims 31-40 were effectively withdrawn without traverse in the Final Rejection mailed 9/10/2020. As such, the withdrawn claims are being cancelled and the remaining claims are proceeding to allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 31-40 are cancelled. 


Allowable Subject Matter
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
MASE (US 20090186181) discloses a screen protector having a protective layer, 1, and a backing layer and an adhesive therebetween. The screen protector also has tabs, 2b, 3b, 5b and 6b (Figures 1-4). However, the tabs are not attached to the protective layer, per se, and thus the film of MASE does not necessarily possess the claimed functionality, per se. 
DEWHURST (US 2007/0021068) discloses a protective film and body defining a cavity (Figures 1 and 3-6). The film has tabs, 4, to remove the backing of the film. However, the disclosed tabs to not necessarily have a first portion capable of connecting to the body and protective layer, per se, and thus the film doesn't necessarily possess the claimed functionality, per se. 
ALONZO et al. (US 8,369,072) discloses a screen protector applicator system (Abstract). The screen protector comprises a protective layer and a backing layer which is removed with a tab, 9 (Column 2, lines 30-55). However, the tab is not necessarily attached to the protective layer and is not necessarily capable of attaching to the body, per se, and thus the film doesn't necessarily possess the claimed functionality, per se.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745